DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 which claims priority to PCT/EP2018/066034 filed 06/15/2018. The applicant additionally claims foreign priority to EP17176287.5 filed 06/15/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 28 objected to because of the following informalities:
“the fiber” should be rewritten as “the multicore fiber” to maintain clarity
Claim 31 objected to because of the following informalities:
“at least the Fiber Bragg Grating” should be rewritten as “the at least one Fiber Bragg Grating” in the last line
Claim 40 objected to because of the following informalities:
“the Fiber Bragg Grating” should be rewritten as “the at least one Fiber Bragg Grating” to maintain clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 25-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the position" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the height".  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitations “the location” and "the host material".  There are insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation "the appropriate force sensitivity”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the status”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the cladding”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-44 are rejected by dependency on rejected claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 25-30, 33-34, 36, and 43-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US20170196479).
	Regarding claim 25, Liu teaches an optical system (Fig. 3, Abstract, [0051]), the optical system comprising:
a multicore fiber (306) comprising at least two cores of which each core comprises at least one Fiber Bragg Grating (Fig. 3, [0051]),
a force transducing element (spring) being bendable in one or more directions and being fixed to the multicore fiber (306) so as to transduce force applied to the force transducing element (spring) to the multicore fiber (306), resulting into a bending and/or compression and/or tension of the multicore fiber (306) ([0051], [0057-0058], wherein the force sensor may comprise a combination of a force-displacement calibrated spring and two or more optical displacement sensors, the calibrated spring includes a tubular multi-core fiber-encapsulating member whose spring stiffness includes the enclosed fiber, and the spring allows for bending)
the multicore fiber (306) being connectable or connected to a measurement system (310) for optically measuring the response of at least one Fiber Bragg Grating, for each of at least 2 cores of the multicore fiber, as a result of the multicore fiber bending and/or compression and/or tension for deriving a characteristic of the force acting on the position of the force transducing element of the optical system (Fig. 3, [0051], wherein the computer 310 can process a signal to determine a degree of deflection on the multi-core fiber).
Regarding claim 26, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the force transducing element is a spring means ([0051], [0057-0058], wherein the force sensor may comprise a combination of a force-displacement calibrated spring and two or more optical displacement sensors).
Regarding claim 27, Liu teaches the invention as claimed above in claim 26.
Liu further teaches wherein the force transducing element is a compressive spring means ([0058], wherein the spring allows for axial compression).
Regarding claim 28, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the fiber is, at the height of the force transducing element, surrounded by the force transducing element ([0058], wherein the calibrated spring includes a tubular multi-core fiber-encapsulating member whose spring stiffness includes the enclosed fiber, Fig. 5, [0053], wherein for example encasement tube 508 acts as a primary spring surrounding fiber 506).
Regarding claim 29, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the optical system, at the position of the force transducing element does not have one or more preferential bending directions imposed by the force transducing element (Fig. 5A, [0053], wherein figure 5A shows no preferential bending direction is imposed by the spring 508 to the fiber 506).
Regarding claim 30, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the force transducing element and the multicore fiber are fixed to each other such that the multicore fiber is under pretension when no external force, external to the optical system, is applied to the force transducing element ([0058], wherein the calibrated spring includes a tubular multi-core fiber-encapsulating member which includes the enclosed fiber, and the fiber is pre-stretched in tension during manufacturing while the fiber is itself encapsulated in the spring).
Regarding claim 33, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the force transducing element properties are adapted for obtaining/tuning the appropriate force sensitivity in a lateral and/or longitudinal direction for a given multicore fiber ([0047], [0055], [0058], wherein the core, encasement member, or cladding may be modified to improve force and temperature sensitivities).
Regarding claim 34, Liu teaches the invention as claimed above in claim 25.
Liu further teaches the optical system comprising said measurement system (310) (Fig. 3, [0051], wherein figure 3 shows an optical force sensing system including a computer 310 which processes the signal to determine a degree of deflection or force).
Regarding claim 36, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the optical system is a force sensing system (Fig. 3, Abstract, [0030], [0039], [0051], wherein the force sensing system uses multi-core optical fibers with Bragg gratings 306).
Regarding claim 43, Liu teaches the optical system as claimed above in claim 25.
Liu further teaches a medical device (catheter) comprising the optical system, wherein the optical system provides force information regarding force applied on the medical device ([0030], [0051], [0057]).
Regarding claim 44, Liu teaches the invention as claimed above in claim 43.
Liu further teaches the medical device being any of a catheter, an introducer, a laparoscope, an endoscope, or a robotic arm ([0030], [0051], [0057], wherein the device is a catheter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of Arkwright (US20110274387).
Regarding claim 31, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the force transducing element is fixed to the multicore fiber at two fixation points and along a length of the multicore fiber (Fig. 5A, [0053], wherein the outer surface of the fiber 506 is surrounded by the encasement tube 508 which acts as a primary spring).
However, Liu fails to explicitly teach wherein the at least one Fiber Bragg Grating is positioned on the multicore fiber in between the two fixation points or wherein the force transducing element is fixed along a length of the multicore fiber spanning at least the Fiber Bragg Grating(s).
In an analogous optical systems using fiber Bragg gratings field of endeavor, Arkwright teaches such a feature. Arkwright teaches an apparatus (500) comprising a coil spring (502), an optical fiber (110), and a Bragg grating (108) (Fig. 5, [0081]). Arkwright teaches optical fiber (110) is attached to the coil spring (502) along the entire length of the optical fiber (110) (Fig. 5, [0081], [0083]). Figure 5 shows the spring (502) spanning a length of the fiber (110) including several fiber Bragg gratings (108). Moreover, Arkwright teaches the coil spring being an elongated element ([0028-0029], [0034]) which contains an optical fiber comprising at least one Bragg grating ([0030]) that experiences strain due to movement of the elongated element ([0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to have the spring span the length of the fiber Bragg grating as taught by Arkwright (Fig. 5, [0081], [0083]). By having the fiber Bragg grating within the spring or force transducing element, movement or bending of the spring would induce force or cause a change in strain onto the Bragg grating while protecting the Bragg gratings as recognized by Arkwright ([0017], [0031], [0033]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of Pran (WO03076887).
Regarding claim 32, Liu teaches the invention as claimed above in claim 25.
However, Liu fails to teach wherein a stiffness of the optical system, at the location of the force transducing element, is selected to dominate a stiffness of the host material to which the force transducing element is connected.
In an analogous force sensing using optical fibers field of endeavor, Pran teaches such a feature. Pran teaches an optical fiber strain sensor including one or more strain sensitive Bragg gratings (Page 4 lines 8-9). Pran further teaches the optical fiber additionally includes a strain isolated Bragg grating for sensing temperature (Page 4 lines 14-15). Pran teaches the strain isolated Bragg grating is mounted on a rigid stiffener, and wherein the Bragg grating and rigid stiffener are further enclosed in a material which has low mechanical stiffness to prevent stress being transferred to the fiber Bragg grating and stiffener (Page 4 lines 23-26). Pran thus teaches the optical system (Bragg grating) having a higher stiffness (due to being mounted on a rigid stiffener) than the host material (material which has low mechanical stiffness).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to have the optical system have a higher stiffness than the structure/material which encloses it as taught by Pran (Page 4 lines 23-26). By having an optical fiber portion have higher stiffness resulting in it being isolated from strain/stress, temperature may be accurately measured to compensate measured strain for thermal effects as recognized by Pran (Page 4 lines 14-17 and 23-26).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 34 above, and further in view of Rogge (US20140053654).
Regarding claim 35, Liu teaches the invention as claimed above in claim 34.
However, Liu fails to explicitly teach wherein the measurement system is configured for performing a calibration step whereby information regarding the status of the at least one Fiber Bragg Grating in the multicore fiber is obtained prior to an external force being applied.
In an analogous force sensing using optical fibers field of endeavor, Rogge teaches such a feature. Rogge teaches a multi-core fiber optic cable (10) containing a plurality of light-guiding cores (12) surrounded by a layer of cladding material (14) (Fig. 1, [0026-0027]). Rogge teaches the multi-core optical fibers may contain axially co-located sensors (24) such as fiber Bragg gratings (FBGs) ([0028]). Rogge teaches the FBGs (24) may be calibrated while the fiber is in a straight state ([0028], wherein the fiber being in a straight state comprises the fiber having zero curvature and having no external forces applied which would cause bending).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to calibrate the force sensors before usage as taught by Rogge ([0028]). It’s general knowledge to calibrate sensor devices such as for example taring a weight scale to zero. By calibrating the Bragg gratings, a more accurate force measurement may be made.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of 'T Hooft (US20150029511).
	Regarding claim 37, Liu teaches the invention as claimed above in claim 25.
	Liu further teaches whereby the measurement system is adapted for discriminating between temperature and longitudinal force influences acting on the optical system, at the position of the force transducing element ([0047], [0055], [0063], [0073], wherein at least one core such as the central core measures temperature for temperature compensation for the other cores of the multicore fiber, [0058], wherein two or more Bragg optical displacement sensors detecting at least an axial force comprises measuring a longitudinal force). Since one core measures temperature to compensate for the other cores, temperature and force measurements may be discriminated/separated.
However, Liu fails to teach wherein the multicore fiber is a twisted multicore fiber having a center core and twisted outer cores inside the cladding.
In an analogous optical sensing using multicore fibers field of endeavor, ‘T Hooft teaches such a feature. ‘T Hooft teaches an optical position and/or shape sensing system (1) comprising one or more optical fibers 10) and fiber Bragg gratings (FBG) (Fig. 10, [0058-0059]). ‘T Hooft further teaches a fiber with four cores, wherein three cores are helically twisted around a central core inside cladding (Fig. 11, [0031], [0068-0069], wherein strain is also assumed to be caused by elongation in a longitudinal direction by a longitudinal force, and wherein cladding but not twisting is shown in figure 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to include a central core and twisting outer cores as taught by ‘T Hooft ([0068-0069]). ‘T Hooft teaches, by having this configuration, measuring and compensating for strain and twisting/torqueing of the fiber may additionally be performed ([0069]). By compensating for strain and other properties, more accurate measurements may be made.
Claims 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of Schlesinger (US20170303824).	Regarding claim 38, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the measurement system is adapted for discriminating between temperature and longitudinal force influences acting on the optical system at the position of the force transducing means ([0047], [0055], [0063], [0073], wherein at least one core such as the central core measures temperature for temperature compensation for the other cores of the multicore fiber, [0058], wherein two or more Bragg optical displacement sensors detecting at least an axial force comprises measuring a longitudinal force). Since one core measures temperature to compensate for the other cores, temperature and force measurements may be discriminated/separated.
However, Liu fails to teach whereby the force transducing element is adapted such that it is highly resistant against torsion or wherein the force transducing element is a rotation spring for further inducing a twist to the multicore fiber when an external longitudinal force is induced.
In an analogous force sensing using optical fibers field of endeavor, Schlesinger teaches such a feature. Schlesinger teaches an optical fiber shape sensor (140) for determining the shape of an instrument (120); Schlesinger teaches the optical fiber may include fiber Bragg gratings ([0046]). Schlesinger teaches a twist resistant feature (170) may be associated with the instrument (120) and coupled to the optical shape sensor (140) (Fig. 5, [0061]). Schlesinger teaches the twist resistant feature (170) is configured to minimize or prevent twisting of the optical fiber, including features of the optical fiber itself (Abstract, [0006-0007], [0061], wherein reducing twisting comprises being torsion resistant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to have the fibers be resistant to twisting as taught by Schlesinger (Abstract, [0006-0007], [0061]). By having the fibers be resistant to twisting, errors and inaccuracies of measurements introduced by the twisting may be reduced as recognized by Schlesinger ([0002-0004], [0030], [0060], [0082]).
Regarding claim 39, Liu teaches the invention as claimed above in claim 25.
However, Liu fails to teach wherein the measurement system is adapted for deriving a torsion of the multicore fiber and/or force transducing element.
In an analogous force sensing using optical fibers field of endeavor, Schlesinger teaches such a feature. Schlesinger teaches an optical fiber shape sensor (140) for determining the shape of an instrument (120); Schlesinger teaches the optical fiber may include fiber Bragg gratings ([0046]). Schlesinger teaches a twist resistant feature (170) may be associated with the instrument (120) and coupled to the optical shape sensor (140) (Fig. 5, [0061]). Schlesinger teaches the optical fiber shape sensor (140) may be used to identify the magnitude and/or effects of twist forces ([0039], [0082], [0085-0089], wherein measuring torque/twist comprises deriving torsion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to measure receive torque feedback and measure twist as taught by Schlesinger ([0039], [0082], [0085-0089]). Modifying Liu to further measure twist would allow for separation of twist from other measurements such as axial force, thus compensating for twist when measuring bending as recognized by Schlesinger ([0059], [0082]). By having a more accurate bend measurement, the estimation of the shape of a device using the optical fiber becomes more accurate ([0054], [0059]).
Regarding claim 41, Liu teaches the invention as claimed above in claim 25.
However, Liu fails to teach wherein the optical system or parts thereof are embedded in a host material, wherein the host material is adapted for preventing or limiting twisting of the optical system at the position of the force transducing element, when an externally induced torsion force is applied to the host material.
In an analogous force measuring using optical fibers field of endeavor, Schlesinger teaches such a feature. Schlesinger teaches an optical fiber shape sensor (140) for determining the shape of an instrument (120); Schlesinger teaches the optical fiber may include fiber Bragg gratings ([0046]). Schlesinger teaches a twist resistant feature (170) may be associated with the instrument (120) and coupled to the optical shape sensor (140) (Fig. 5, [0061], wherein the instrument 120/173 comprises a host material the optical system 140 is embedded in).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to include a twist resistant feature coupled to the fiber within an instrument as taught by Schlesinger ([0061]). The fiber may act as a shape/position sensor for the instrument in a variety of medical procedures to aid in tracking/visualization ([0030]), and by limiting twist, errors and inaccuracies in measurements introduced by twist may be lowered as recognized by Schlesinger ([0030], [0059]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of Singer (US20180136058).
Regarding claim 40, Liu teaches the invention as claimed above in claim 25.
Liu further teaches wherein the fiber Bragg Grating is positioned inside a multicore fiber (Abstract, [0008], [0051]).
However, Liu fails to teach wherein the multicore fiber has a preferential twist even if no external force is applied or present.
In an analogous force sensing using optical fibers field of endeavor, Singer teaches such a feature. Singer teaches a sensor system (10) comprising an optical fiber (2) which comprises a strain sensor (3) such as a fiber Bragg grating (FBG) and multicore fiber (Abstract, [0039]). Singer further teaches the optical fiber(s) follow a helical path extending around a drive shaft (1) (Fig. 5B, [0072-0073], wherein the fiber following a helical path comprises the fiber having a preferential twist).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to have the fiber and/or cores follow a helical path as taught by Singer (Fig. 5B, [0072-0073]). By doing so, the fibers have increased sensitivity to torsion/torque as recognized by Singer ([0015]). Higher sensitivity measurements result in more accurate measurements and/or calculations.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170196479) as applied to claim 25 above, and further in view of Hwang (US20200155073).
Regarding claim 42, Liu teaches the invention as claimed above in claim 25.
However, Liu fails to teach wherein the multicore fiber furthermore comprises at least one Fiber Bragg Grating positioned away from the force transducing element for determining based thereon a shape and/or curvature of the multicore fiber outside the force transducing element.
In an analogous force sensing using optical fibers field of endeavor, Hwang teaches such a feature. Hwang teaches a mapping catheter (6) and an optical wavelength analyzer (8), the mapping catheter (6) being configured to measure an external force applied to a tip (61) and a bent shape of the mapping catheter (6) (Fig. 7, [0045]). Hwang further teaches an optical fiber (65) may embodied in the catheter (6) to sense a shape of the catheter body (63) while measuring a pressure of the tip (61) ([0045]). Hwang teaches the optical fiber (65) may sense the shape of the catheter body (63) by determining the deflection of the body (63) ([0046], wherein the catheter body 63 comprises a force transducing element). Hwang teaches the optical fiber (65) comprises a first fiber Bragg grating (6511) and a second fiber Bragg grating (6513) (Fig. 10, [0046]). Hwang teaches there may be a group of first fiber Bragg gratings (6511) to sense the shape of the catheter body (63) and a group of second fiber Bragg gratings (6513) to measure pressure of the tip (61) ([0046]). Hwang teaches the fiber may include three or more optical cores in which the FBGs are arranged ([0048]). Hwang teaches the catheter body (63) includes a first area A1, and the tip (61) includes the second area A2 (Figs. 9-10, [0055]). As shown in figures 9-10, the second fiber grating (6513) is positioned away from the catheter body (63) which comprises a force transducing element. Hwang further teaches of calculating a magnitude and direction of an external force applied to the tip (61) ([0046-0047], wherein calculating the magnitude and direction of force applied to the tip comprises measuring a shape or curvature of the tip).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to include fiber Bragg gratings located at the tip of a catheter or fiber core as taught by Hwang (Figs. 9-10, [0046], [0055]). Modifying Liu to include FBGs positioned at a distal tip would allow for force to be measured at the tip, thereby allowing for warning if excess pressure is being applied by the tip that would cause harm to a patient as recognized by Hwang ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793